
	
		I
		112th CONGRESS
		1st Session
		H. R. 3517
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Passport Act of 1920 to waive the collection
		  of passport fees to replace passports that were lost, damaged, or destroyed as
		  a result of major disasters or emergencies.
	
	
		1.Short titleThis Act may be cited as the
			 Passport Recovery Assistance Act of
			 2011.
		2.Waiver of
			 passport fees relating to extreme weather eventsSubsection (a) of section 1 of the Passport
			 Act of 1920 (22 U.S.C. 214) is amended by inserting before the last sentence
			 the following new sentence: No passport fee shall be collected from an
			 individual to replace an unexpired passport that was lost, damaged, or
			 destroyed as a result of an event that resulted in the President declaring,
			 pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5170), that a major disaster or emergency exists
			 relating to such event..
		
